 


 HR 1276 ENR: Strengthening and Amplifying Vaccination Efforts to Locally Immunize All Veterans and Every Spouse Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1276 
 
AN ACT 
To authorize the Secretary of Veterans Affairs to furnish COVID–19 vaccines to certain individuals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening and Amplifying Vaccination Efforts to Locally Immunize All Veterans and Every Spouse Act or the SAVE LIVES Act. 2.Authority of Secretary of Veterans Affairs to furnish COVID–19 vaccine to certain individuals not enrolled in patient enrollment system of Department of Veterans Affairs (a)In generalThe Secretary of Veterans Affairs may furnish a vaccine for COVID–19 to a covered individual during the COVID–19 public health emergency.
(b)PrioritizationIn furnishing vaccines for COVID–19 under the laws administered by the Secretary, the Secretary shall— (1)prioritize the vaccination of veterans who are enrolled in the patient enrollment system, veterans who receive hospital care and medical services pursuant to subsection (c)(2) of section 1705 of title 38, United States Code, and accompanying caregivers of such veterans before the vaccination of covered individuals not otherwise described in this paragraph; and
(2)only furnish vaccines for COVID–19 to covered individuals under this section to the extent that such vaccines are available. (c)Timing of vaccines provided to spouses of veteransThe Secretary may determine the timing for offering a vaccine for COVID–19 to the spouse of a veteran from the Department of Veterans Affairs. 
(d)Vaccine allocationIt is the sense of Congress that, to the extent practicable based on the current national supply chain, the Secretary of Health and Human Services should adjust the allocation for the Department of Veterans Affairs for the vaccine for COVID–19 based on the additional eligibility of covered individuals under this section.  (e)DefinitionsIn this section:
(1)Accompanying caregiverThe term accompanying caregiver means a caregiver described in subparagraph (D), (E), or (F) of paragraph (2) who is accompanying a veteran who is receiving a vaccine for COVID–19 furnished by the Department.  (2)Covered individualThe term covered individual means any of the following individuals:
(A)A veteran who is not eligible to enroll in the patient enrollment system. (B)A veteran who is eligible for care under section 1724 of title 38, United States Code.
(C)A beneficiary under section 1781 of such title. (D)A family caregiver of a veteran participating in the program of comprehensive assistance for family caregivers under section 1720G(a) of such title.
(E)A caregiver of a veteran participating in the program of general caregiver support services under section 1720G(b) of such title. (F)A caregiver of a veteran participating in the Medical Foster Home Program, Bowel and Bladder Program, Home Based Primary Care Program, or Veteran Directed Care Program of the Department of Veterans Affairs.
(G)A spouse of a veteran. (3)Covered public health emergencyThe term covered public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority.
(4)COVID–19The term COVID–19 means the coronavirus disease 2019.  (5)Patient enrollment systemThe term patient enrollment system means the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705(a) of title 38, United States Code.
(6)VeteranThe term veteran has the meaning given that term in section 101(2) of title 38, United States Code.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 